Citation Nr: 1622493	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-42 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of an October 2014 rating decision of the Board of Veterans' Appeals that denied increased ratings for the Veteran's service-connected disabilities of the lumbar spine, right clavicle, and left clavicle, is warranted.

2.  Entitlement to a compensable initial rating for a headaches (migraine) disability.

3.  Entitlement to service connection for residuals of a concussion.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, with subsequent service in the Army National Guard of Texas.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 (TDIU) and December 2012 (headaches disability and residuals of a concussion) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014 and a transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in October 2014 for further development.  The Board also denied increased ratings for the Veteran's service-connected disabilities of the lumbar spine, right clavicle, and left clavicle at that time.  On remand, the RO granted service connection for a migraine headaches disability and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with this rating decision in August 2015, but a statement of the case has not yet been issued, and the notice of disagreement has not been withdrawn.  Further action is thus required for issuance of a statement of the case, as addressed in the REMAND below.

In September 2015, the Veteran's attorney filed a motion to Vacate the Board's October 2014 decision.  

The issues of entitlement to service connection for residuals of a concussion, and entitlement to a TDIU, are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2014 Board decision denied the Veteran's claims for increased ratings for his service-connected disabilities of the lumbar spine, right clavicle, and left clavicle. 

2.  In September 2015, the Veteran's representative filed a Motion to Vacate the Board's October 2014 decision on the basis that the Veteran had not received notice of the decision until May 15, 2015. 
 
3.  There is no evidence that the Board's October 2014 decision involved any denial of due process.
 

CONCLUSION OF LAW

The criteria for vacating the October 2014 Board decision that denied the Veteran's claims for increased ratings for his service-connected disabilities of the lumbar spine, right clavicle, and left clavicle, are not met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. Examples of circumstances in which denial of due process will be conceded are when an appellant is denied representation through action or inaction by VA personnel, was not provided a Statement of the Case or Supplemental Statement of the Case, or did not get a personal hearing that was requested. 38 C.F.R. § 20.904

In an October 2014 decision, the Board denied the Veteran's claims for increased ratings for his service-connected degenerative disc disease of the lumbar spine, residuals of a fracture of the right clavicle with malunion and degenerative changes, and residuals of a fracture of the left clavicle with malunion and degenerative changes.  In September 2015, the Veteran's representative filed a Motion to Vacate this decision.  The Motion contends that the Veteran did not receive the Board's October 2014 decision until May 2015, thereby denying the Veteran his due process rights by preventing him from filing a timely appeal with the Court of Appeals for Veterans Claims.    

There is a presumption of regularity that government officials "have properly discharged their official duties."  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption applies to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214 (2000).  The presumption attaches when VA mails notice of a determination to a claimant at their last known address of record.  Id.  The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Id.  Here, the Veteran's bare assertion that he did not receive the Board's decision until May 2015 is not sufficient for rebutting the presumption of regularity.  

Accordingly, the Board finds that vacatur of its October 2014 decision with regard to increased ratings for the Veteran's service-connected disabilities of the lumbar spine, right clavicle, and left clavicle, is not warranted.  



ORDER

The motion to vacate the October 2014 Board decision that denied the Veteran's claims for increased ratings for degenerative disc disease of the lumbar spine, residuals of a fracture of the right clavicle with malunion and degenerative changes, and residuals of a fracture of the left clavicle with malunion and degenerative changes, is denied. 


REMAND

In a June 2015 rating decision, the RO granted service connection for a migraine headaches disability and assigned a noncompensable rating.  In August 2015, the Veteran filed a timely notice of disagreement as to the disability rating.  To date, the Veteran has not been provided a Statement of the Case with respect to this issue.  Where a Statement of the Case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral, is required by the Board.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In addition, the Veteran claims to suffer from residuals of a concussion as a result of being knocked unconscious when a bunker collapsed on him in October 1965, during his service in Vietnam.  The Veteran was provided a VA traumatic brain injury (TBI) examination in June 2015.  The examiner diagnosed the Veteran with a TBI resulting from the October 1965 incident, but concluded that the Veteran's TBI symptoms overlapped with, and could not be differentiated from, the symptoms related to his service-connected posttraumatic stress disorder.  However, the examiner did not provide an adequate explanation for this conclusion.  In addition, the examiner did not opine as to whether it is at least as likely as not that the Veteran's TBI was incurred in or caused by the claimed in-service injury.  The governing case law requires that a medical opinion support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The June 2015 opinion does not meet this standard.  Therefore, a supplemental opinion is required.

The Board also observes that in a VA Form 21-4138 dated March 2012, the Veteran stated that he receives Social Security disability benefits.  However, the Veteran's Social Security records have not been obtained, and there is no indication that any attempt was made to obtain them.  As the Social Security records are potentially relevant to the Veteran's claims, VA must attempt to obtain these records on remand.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Finally, the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the remanded service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the TDIU claim must also be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case with respect to the issue of entitlement to a compensable initial disability rating for his service-connected headaches (migraine) disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  (See 38 C.F.R. §§ 20.200, 20.202 & 20.302(b)).  If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, as appropriate.

2.  Contact the Social Security Administration (SSA) and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the foregoing, obtain an appropriate VA medical opinion as to the nature, extent, and etiology of any traumatic brain injury (TBI) or residuals of TBI which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the Veteran's medical history, and the results of any clinical evaluation or diagnostic tests that are deemed necessary, the examiner is asked to opine on the following question:

Whether it is at least as likely as not (50 percent or greater likelihood) that any TBI or TBI residuals that may be present are etiologically related to the Veteran's active duty service.

In rendering the requested opinion, the examiner should address the Veteran's service treatment records, medical history, and all lay statements of record regarding the Veteran's in-service injury and post-service symptomatology. 

If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such opinion to be made.

4.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


